      Case 3:16-md-02741-VC Document 5627 Filed 09/12/19 Page 1 of 3



 1   DAVID G. OTT (Mo. Bar No. 30449MO)
     JOHN F. COWLING (Mo. Bar No. 30929MO)
 2   SCOTT T. JANSEN (Mo. Bar No. 57393MO)
     ARMSTRONG TEASDALE LLP
 3   7700 Forsyth Blvd., Suite 1800
     St. Louis, Missouri 63105
 4   Telephone:     314.621.5070
     Facsimile:     314.621.5065
 5   dott@armstrongteasdale.com
     jcowling@armstrongteasdale.com
 6   sjansen@armstrongteasdale.com
 7 Attorneys for Defendants
   OSBORN & BARR COMMUNICATIONS, INC. and
 8 OSBORN & BARR HOLDINGS, INC.

 9                                          UNITED STATES DISTRICT COURT

10                                      NORTHERN DISTRICT OF CALIFORNIA

11                                                   SAN FRANCISCO DIVISION

12                                                                   Case No. 3:16-md-02741-VC
   IN RE: ROUNDUP PRODUCTS                                           MDL No. 2741
13 LIABILITY LITIGATION
                                                                     OSBORN & BARR DEFENDANTS’
14   _____________________________________                           MOTION TO DISMISS FOR FAILURE
                                                                     TO STATE A CLAIM
15   This document relates to:
                                                                     JURY TRIAL DEMANDED
16   King v. Monsanto Co., et al.,
     Case No. 3:19-cv-05258                                          HEARING DATE: October 17, 2019
17
                                                                                            10:00 A.M.
18
               1.         Please take notice that this motion is set for hearing on October 17, 2019 at 10:00
19
     a.m.
20
               2.         Movants, Defendants Osborn & Barr Communications, Inc. and Osborn & Barr
21
     Holdings, Inc. (collectively, the “Osborn & Barr Defendants”), request the Court dismiss all
22
     claims against them because Plaintiff fails to state a claim upon which relief may be granted
23
     pursuant to Fed. R. Civ. P. 12(b)(6) due to res judicata, in that the Osborn & Barr Defendants
24
     were dismissed with prejudice from the underlying member case on July 28, 2017.
25
               3.         Movants submit their Memorandum in Support of this Motion, with their points
26
     and authority, by separate brief pursuant to Civil L.R. 7-4.
27

28                                                             -1-
      Case No. 3:19-cv-05258
      (MDL No. 2741, from the E.D. Mo.
      In Re: Roundup Product Liability Litigation)                         Motion to Dismiss for Failure to State a Claim
      Case 3:16-md-02741-VC Document 5627 Filed 09/12/19 Page 2 of 3



 1                                                                   Respectfully submitted,
 2
     Dated: September 12, 2019                                       ARMSTRONG TEASDALE LLP
 3

 4                                                                   /S/ SCOTT T. JANSEN
                                                             By:     DAVID G. OTT
 5                                                                   (Mo. Bar No. 30449MO)
                                                                     JOHN F. COWLING
 6                                                                   (Mo. Bar No. 30920MO)
                                                                     SCOTT T. JANSEN
 7                                                                   (Mo. Bar No. 57393MO)
                                                                     7700 Forsythe Blvd., Ste. 1800
 8                                                                   St. Louis, Missouri 63105
                                                                     Telephone: (314) 621-5070
 9                                                                   Facsimile: (314) 621-5065
10
                                                                     Attorneys for Defendants
11
                                                                     OSBORN & BARR COMMUNICATIONS,
12                                                                   INC. and OSBORN & BARR HOLDINGS,
                                                                     INC.
13

14

15

16

17
                                                     CERTIFICATE OF SERVICE
18
               The undersigned hereby certifies that the foregoing was filed using the ECF system on
19
     this 12th day of September, 2019.
20

21
                                                                     /s/ Scott T. Jansen
22

23

24

25

26

27

28                                                             -2-
      Case No. 3:19-cv-05258
      (MDL No. 2741, from the E.D. Mo.                             [Proposed] Order Granting Osborn & Barr Defendants’
      In Re: Roundup Product Liability Litigation)                 Motion to Dismiss for Failure to State a Claim
      Case 3:16-md-02741-VC Document 5627 Filed 09/12/19 Page 3 of 3



 1
                                            UNITED STATES DISTRICT COURT
 2
                                        NORTHERN DISTRICT OF CALIFORNIA
 3
                                                     SAN FRANCISCO DIVISION
 4
                                                                     Case No. 3:16-md-02741-VC
 5 IN RE: ROUNDUP PRODUCTS                                           MDL No. 2741
   LIABILITY LITIGATION
 6                                                                   [PROPOSED] ORDER GRANTING
   _____________________________________                             OSBORN & BARR COMMUNICATIONS,
 7                                                                   INC. AND OSBORN & BARR
   This document relates to:                                         HOLDINGS, INC. MOTION TO DISMISS
 8
   King v. Monsanto Co., et al.,
 9 Case No. 3:19-cv-05258

10

11             Upon consideration of Defendants Osborn & Barr Communications, Inc. and Osborn &

12   Barr Holdings, Inc.’s Motion to Dismiss,

13             IT IS HEREBY ORDERED that the motion is GRANTED; all Counts of Plaintiff’s

14   Complaint are dismissed as to Defendants Osborn & Barr Communications, Inc. and Osborn &

15   Barr Holdings, Inc. for failure to state a claim upon which relief could be granted.

16

17
     Date: _____________________, 2019                       _____________________________________
18                                                           HON. VINCE CHHABRIA
                                                             UNITED STATES DISTRICT COURT
19

20

21

22

23

24

25

26

27

28                                                             -3-
      Case No. 3:19-cv-05258
      (MDL No. 2741, from the E.D. Mo.                           [Proposed] Order Granting Osborn & Barr Defendants’
      In Re: Roundup Product Liability Litigation)               Motion to Dismiss for Failure to State a Claim
